DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 05/17/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				2-27
Withdrawn claims: 				None
Previously cancelled claims: 		1
Newly cancelled claims:			None
Amended claims: 				9, 25, 27
New claims: 					None
Claims currently under consideration:	2-27
Currently rejected claims:			2-27
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5, 8-10, 12-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685).
Regarding claim 9, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and an oval shape or cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding oval and cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 1, 2, and 3 of the instant application wherein the edible product is an oval shape and the first external surface is in contact with and overlaps the third external surface and the fourth external surface is curved (corresponding to an oval shaped tablet with a layer residing on one surface [0121]); (B) Fig. 4 of the instant application wherein the edible product is an oval shape having a plurality of edible portions and one edible component, wherein each of the first external surfaces is in contact with and overlaps a respective one of said third external surfaces and said fourth external surface is curved (corresponding to an oval tablet with a layer residing on more than surface [0121]); (C)  Fig. 7 of the instant application wherein the edible product is a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved (corresponding to cylindrical tablet with a layer residing on more than surface [0121]); and (D) Fig. 8 of the instant application wherein the edible product is a cylindrical shape having a plurality of edible portions and at least one edible component wherein each of the first external surface is in contact with and overlaps a respective one of the third external surfaces, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is an external surface of said cylindrical shape (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121]); the disclosed configurations render the claimed embodiments (i)-(iv) as obvious.  The configurations of the disclosed edible product described above comprise at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion.    The first and third external surface are liquid permeable as the entire tablet readily disintegrates when contacted with hot water during brewing ([0008]).  Young also teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]) and that the tablet comprises at least about 50 wt.% ground roast coffee ([0061]), which means that the tablet comprises the edible component from an amount approaching 50% to an amount approaching 100%.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the content of edible component in the tablet is greater than the content of edible portion in the product (Young [0109], [0061]).  Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.
Regarding claim 2, Young teaches the invention as disclosed above in claim 9, including the polysaccharide and chlorogenic acid in the edible component provides: an active function selected from the group consisting of additive substances, effervescent substances (corresponding to disintegration aids), and taste substances ([0057]-[0058]). 
Regarding claim 3, Young teaches the invention as disclosed above in claim 9, including the polysaccharide extractable from a coffee or coffee derivate is galactomannan and arabinogalactan (Fischer, page 93, column 1, paragraph 1- page 94, column 1, paragraph 2), which are naturally present in coffee beans as evidenced by Fischer.  Since Young teaches the edible component comprises coffee, it would possess the claimed polysaccharides.
Regarding claim 4, Young teaches the invention as disclosed above in claim 9, including the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]), meaning the edible component differs from the edible portion in the dimension of occupied space and configuration of the occupied space since the edible component will present as a thicker layer than the edible portion.
Regarding claim 5, Young teaches the invention as disclosed above in claim 9, including the curved external surface of the edible component and the edible portion are covered in a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).   
Regarding claim 8, Young teaches the invention as disclosed above in claim 9, including the edible component includes waxes, plasticizing agents, and surfactant agents (corresponding to waxes, glucose, and polyethyleneglycol) ([0058]).
Regarding claim 10, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  It also teaches that the tablet will produce a generally cylindrical tablet of 6-7 mm in thickness ([0065]), which means that the thickness of the edible component will be less than 6-7 mm in thickness which overlaps the claimed thickness range.
Regarding claim 12, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a nucleus type structure, only partially in the interior of the edible portion (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers ([0121]). 
Regarding claim 13, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap. 
Regarding claim 14, Young teaches the invention as disclosed above in claim 9, including the edible portion is provided in a container (corresponding to bags or boxes) ([0066]).
Regarding claim 15, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a tablet comprising two edible portions that differ from each other in content and being at least partially separated and/or surrounded by the edible component.
Regarding claim 16, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a product comprising two different types of edible components and two different types of edible portions, the differences being in composition.
Regarding claim 17, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]) and active functions such as having additive substances, effervescent substances, and taste substances ([0057]-[0058]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees and additive substances, a skilled practitioner would readily conceive of two types of edible products presenting edible components with different compositions, so that that they provide at least one of different active properties. Also, Young teaches the edible product have a non-edible part (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 18, Young teaches the invention as disclosed above in claim 9, including the edible product is cylindrically shaped and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion substantially fills the volume of the cylinder and the edible component is provided at least partially within the edible portion, wherein the edible component comprises: a disk-shaped portion serving as a top and/or bottom of the cylinder (e.g., the edible component layer resides on one or more surfaces of the tablet such as the flavorant resides on one or more surfaces of the tablet); a disk-shaped portion disposed within said cylinder (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers) ([0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]). 
Regarding claim 19, Young teaches the invention as disclosed above in claim 9, including the edible product is a solid form (corresponding to tablet) (Abstract).
Regarding claim 20, Young teaches the invention as disclosed above in claim 19, including the edible product is to be dissolved in a water to form a beverage using a coffee maker ([0043]) and is thus compatible for a vessel or container as well as machines for the preparation of beverages.
Regarding claim 21, Young teaches the invention as disclosed above in claim 12, including the edible portion is covered by a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 23, Young teaches the invention as disclosed above in claim 9, including the edible product is oval and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion (i) substantially fills the volume of the oval and the edible component is provided as a circular disc-like shape interposed between two parts of identical portions (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers as disclosed in [0121]), (ii) substantially fills all of the volume of the oval and the edible component is provided with a circular disc-like shape interposed between two parts of different edible portions, or (iii) substantially fills one half of the volume of the oval and the edible component substantially fills one half of the volume  (e.g., the edible component layer resides on one or more surfaces of the oval such as the flavorant resides on one or more surfaces of the tablet as disclosed in [0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).
Regarding claim 25, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and a cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 7 of the instant application wherein the edible product is an unbroken cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved, does not contact the edible portion, and is an external surface of the cylindrical shape (corresponding to cylindrical tablet with a layer residing on more than surface [0121]); and (B) Fig. 8 of the instant application wherein the edible product is an unbroken cylindrical shape having a plurality of edible portions and at least one edible component wherein at least one of the first external surfaces is in contact with and overlaps a at least one of the third external surfaces, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is an external surface of said cylindrical shape, and said fourth external surface is flat and is in contact with another of the at least one edible portions (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121]); the disclosed configurations render the claimed embodiments (i)-(ii) as obvious.  The configurations of the disclosed edible product described above comprise at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion.    The first and third external surface are liquid permeable as the entire tablet readily disintegrates when contacted with hot water during brewing ([0008]).  Young also teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]) and that the tablet comprises at least about 50 wt.% ground roast coffee ([0061]), which means that the tablet comprises the edible component from an amount approaching 50% to an amount approaching 100%.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the content of edible component in the tablet is greater than the content of edible portion in the product (Young [0109], [0061]).    Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.
Regarding claim 26, Young teaches the invention as disclosed above in claim 25, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 25).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap.
Regarding claim 27, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has an oval shape with an unbroken exterior ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The compacted product ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding shape, multi-layer arrangement, and mixtures of different types of coffees, a skilled practitioner would readily recognize that a product comprising at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion, wherein the edible product has one of: (i) two or more parts forming an oval shape, wherein one part comprises the edible portion and another part comprises the edible component, and wherein the first external surface is in contact with and overlaps the third external surface and the fourth external surface is curved; and (ii) three or more parts forming an oval shape with an unbroken exterior, wherein each of two parts comprises an edible portion and one part comprises an edible component having a pair of third external surfaces and being sandwiched between the two edible portions, and wherein each of the first external surfaces is in contact with and overlaps a respective one of the third eternal surfaces and the fourth external surface is curved.  Young also teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]) and that the tablet comprises at least about 50 wt.% ground roast coffee ([0061]), which means that the tablet comprises the edible component from an amount approaching 50% to an amount approaching 100%.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the content of edible component in the tablet is greater than the content of edible portion in the product (Young [0109], [0061]).  Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685) as applied to claim 9 above, in view of Redgwell (Redgwell et al., “Effect of roasting on degradation and structural features of polysaccharides in Arabica coffee beans”, 2002, Carbohydrate Research, vol. 337, pages 421-431).
Regarding claim 6, Young teaches the invention as disclosed above in claim 9, including the product comprises at least about 50 wt.% ground roast coffee ([0061]) from coffee varieties such as Arabica ([0045]), which contains 48-55% polysaccharides (Fischer, page 94, column 1, paragraph 3) such as mannans, galactomannans, arabinogalactans, and cellulose which are extractable (Fischer, page 93, column 2, paragraph 1- page 94, column 1, paragraph 2) as evidenced by Fischer.  Young also teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]), which means that the edible product comprises the edible component in an amount approaching 100%.  Although Young does not teach the espresso type coffee beverage is 40 mL, consumers commonly manipulate factors such as the amount of water and the amount of coffee used to make their beverage in order to accommodate personal preferences ([0062]); therefore, the selection of an amount of 40 mL for the espresso type coffee beverage is rendered obvious.  Young does not teach the edible component comprises at least one polysaccharide extractable from coffee in a proportion of greater than 10% and up to 15% of the total solid content in an espresso type coffee beverage.
However, Redgwell teaches that 12-24% of the polysaccharide content in Arabica coffee beans was degraded after a light roast and 35-40% of the polysaccharide content in Arabica coffee beans was degraded after a dark roast (page 428, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill to have modified the edible component of Young to comprise at least one polysaccharide extractable from coffee in an amount that overlaps the claimed range as taught by Redgwell.  A skilled practitioner would readily recognize that roasting coffee beans causes changes in the coffee beans such as a change in the content of carbohydrates, and, since Young teaches that the edible product comprises roasted Arabica coffee beans, the skilled practitioner would be motivated to consult an additional reference such as Redgwell in order to determine the polysaccharide content of roasted Arabica coffee beans.  Since (a) 12-24% or 35-40% of the total polysaccharides are degraded after light and dark roasting, respectively; (b) the original content of total polysaccharides is 48-55%; and (c) the edible component comprises from an amount approaching 50 wt.% to an amount approaching 100 wt.% of the edible product, the prior art teaches amounts of polysaccharides extractable from coffee that overlap the claimed range.  The selection of an amount within the overlapping range renders the claim obvious.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc (US 2013/0136843), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685).
Regarding claim 9, Blanc teaches an edible product comprising beverage precursors mixable with a fluid flow (Abstract), that comprises: an edible portion (corresponding to shell) and an edible component (corresponding to core), each comprising an edible substance consisting of compacted ([0037]) roasted and ground coffee having an average grind size within the range of 0.4-2 mm ([0031]-[0032]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  Blanc also teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the volume of edible component in the product is greater than the volume of edible portion in the product (Blanc [0046]).  Blanc also teaches that the edible component is in the shape of a cylinder (corresponding to saucer shape which is a disc or shortened cylinder) and that the shape of the edible portion is the same shape as the edible component (corresponding to spherical portion and shell) ([0042] and Fig 2).  A configuration of the cylindrical edible product disclosed by Blanc is represented by the figure below wherein the shaded area represents the edible portion and the white area represents the edible component:

[AltContent: textbox (1st external surface)][AltContent: textbox (2nd external surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    115
    313
    media_image1.png
    Greyscale
[AltContent: rect]
[AltContent: textbox (4th external surface)]
[AltContent: textbox (3rd external surface)]

Referring to the figure shown above, Blanc effectively teaches the edible portion has a first external surface with a flat  and continuous area and a second external surface with a curved continuous area and the edible component has a third external surface with a flat and continuous area that covers the first external surface flat area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion and wherein the edible product has a coherent form and a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is flat, as described in embodiment (iii) of claim 9 (corresponding to Fig. 6 of the instant specification).  The porous composition of the external surfaces disclosed in Blanc still allows the product to comprise beverage precursors mixable with a fluid flow; therefore the external surfaces are liquid permeable.  Blanc does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.
Regarding claim 7, Blanc teaches the invention as disclosed above in claim 9, including the edible component changes its structure only when exposed to temperature and pressure conditions higher than ambient temperature and pressure ([0048]).
Regarding claim 11, Blanc teaches the invention as disclosed above in claim 9, including the shell comprises of at least two layers ([0039]), wherein the innermost layer comprises the edible portion as described in the rejection of claim 9 above and the subsequent layer(s) is/are the further edible component(s); therefore, Blanc effectively teaches the edible product comprises a further edible component formed as an envelope over the curved external surfaces of the edible portion.  The envelope acts as an oxygen barrier to the edible portion.   

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685) as applied to claims 18 and 23 above, and further evidenced by De’Nobili (De’Nobili, M.D. et al., “Alginate Utility in Edible and Non Edible Film Development and the Influence of Its Macromolecular Structure in the Antioxidant Activity of a Pharmaceutical/Food Interface”, January 2015, Alginic Acid: Chemical Structure, Uses, and Health Benefits).
Regarding claim 22, Young teaches the invention as disclosed above in claim 18, including the product is cylindrically shaped ([0065]) and an external coating is applied to it using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.
Regarding claim 24, Young teaches the invention as disclosed above in claim 23, including an external coating is applied to the edible product as an exterior envelope using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 2-5, 8-10, 12-21, 23, and 25-27 over Young as evidenced by Fischer and Yamamoto: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claims 1, 25, and 27 to replace the term “content” with the term “concentration” to emphasize that it is the concentration, not just the content, that is important to the invention.  Applicant added that the espresso coffee in the edible component being previously extracted as recited by claim 9 is significant because it defines how an enhanced concentration of polysaccharides and chlorogenic acids in the edible component is obtained (Applicant’s Remarks, page 12, paragraph 2 - page 13, paragraph 1).  Applicant argued that the instant coffee of Young is not powdered coffee as claimed as Yamamoto discloses at [107]-[109] that instant coffee does “not have the desired flavor and aroma characteristics of conventional ground roast coffee”.  Applicant stated that the claimed content of the edible portion consists of “roasted and ground or powdered” coffee wherein the word “powdered” is an alternative to “ground” and is not a term inclusive of instant coffee as defined by Young or as conventionally understood; thus, Young’s instant coffee cannot correspond to the claimed content of the edible portion (Applicant’s Remarks, page 16, paragraphs 3-5).
However, it is noted that the term “concentration” as recited in presently amended claims 9, 25, and 27 and the term “content” as previously recited in claims 9, 25, and 27 do not differ from each other in the context of the claims.  In response to the assertion that the claimed content of the edible portion consists of “roasted and ground or powdered” coffee wherein the word “powdered” is an alternative to “ground”, Examiner points out that the present specification states that the edible portion is roasted and ground coffee in a first case or the edible portion is a powder of soluble coffee in a second case (specification, page 7, paragraph 6 - page 8, paragraph 1), which means that the edible portion can consist of either (a) roasted and ground coffee or (b) powdered coffee, but not roasted and powdered coffee as is asserted by the Applicant.  As such, the instant coffee of Young, which is a powdered coffee (corresponding to particulate coffee product [0038]) corresponds to the powdered coffee of the edible portion as claimed.
Applicant argued against the Examiner’s assertion that the ground roasted coffee of Young has a content of polysaccharides and chlorogenic acids that is greater than that in instant coffee of the edible portion by pointing to [0110] in Young that discloses instant coffee having a greater monosaccharide concentration than ground coffee, which is asserted by the Examiner to correspond to the claimed content of the edible component (Applicant’s Remarks, page 16, paragraph 7).
However, the Examiner points out that monosaccharides are not polysaccharides or chlorogenic acids and therefore, Young does not teach that instant coffee has a higher concentration of polysaccharides and chlorogenic acids compared to roasted coffee as is asserted by the Applicant.  Furthermore, an increase in monosaccharide concentration in instant coffee means that the concentration of polysaccharides and chlorogenic acids in the instant coffee will be reduced, which further supports the Examiner’s statement that the coffee of the edible component will have a higher concentration of polysaccharides and chlorogenic acid than the powdered coffee of the edible portion as claimed.
Applicant argued that claim 9 requires a greater concentration of at least one polysaccharides and chlorogenic acids in the edible component greater than in the edible portion, which is not taught in Young (Applicant’ Remarks, page 16, paragraph 8 – page 17, paragraph 1).
However, as described above in the rejection of claim 9, Young teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]) and that the tablet comprises at least about 50 wt.% ground roast coffee ([0061]), which means that the tablet comprises the edible component from an amount approaching 50% to an amount approaching 100%.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the content of edible component in the tablet is greater than the content of edible portion in the product (Young [0109], [0061]).
Applicant argued against the Examiner’s assertion that the product of Young “would contain all extractable components even though they were not actually extracted” by stating that claim 9 requires a previous extraction because it is added to the content of the edible component so that the component has a polysaccharides and chlorogenic acid content greater than that of the edible portion, which is not taught in Young.  Applicant stated that claims 2-5, 8-10, 12-21, and 23 are patentable by reason of dependency (Applicant’s Remarks, page 17, paragraphs 2-4).  
However, neither the claims nor present specification provide details as to the method of extracting espresso coffee or the components that are extracted from the espresso coffee.  As such, it is unclear that at least one of polysaccharides and chlorogenic acids are supposed to be extracted from the espresso coffee as is asserted by Applicant and the statement that the edible component of Young “would contain all extractable components even though they were not actually extracted” sufficiently addresses this claim limitation.  Furthermore, the ground coffee of Young comprising the edible component has a concentration of polysaccharides and chlorogenic acid that is greater than that of the edible portion as described above in the rejection of claim 9.  
Applicant argued that claims 25 and 27 are patentable for the same reasons as given for claim 9 (Applicant’s Remarks, page 20, paragraph 2; page 23, paragraph 2).
However, Young has been shown to fully teach all features of claim 9 and, consequently, claims 25 and 27 since Applicant applied the same reasons for traversal.  Since Young has been shown to fully teach all features of the claims 2-5, 8-10, 12-21, 23, and 25-27, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 6 over Young as evidenced by Fischer and Yamamoto in view of Redgwell: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Redgwell does not remedy the deficiencies of Young as already detailed and thus, claim 6 would be patentable for the reasons given for its parent claim (Applicant’s Remarks, page 23, paragraph 6).
However, Young has been shown to teach all features of parent claim 9.  Therefore, Redgwell is continued to be relied on merely for its teaching regarding the additional features of claim 6.  Since Young and Redgwell have been shown to fully teach all features of claim 6, Applicant’s arguments are unpersuasive and the rejection of claim 6 is maintained as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 7, 9, and 11 over Blanc as evidenced by Fischer and Yamamoto: Applicant arguments have been fully considered and are considered unpersuasive.
Applicant stated that claim 9 requires a greater concentration of at least one of polysaccharides and chlorogenic acids in the edible component than in the edible portion.  Applicant argued that the Examiner refers to a “volume” of polysaccharides and chlorogenic acids, but there is no teaching in Blanc of a greater concentration of polysaccharides and chlorogenic acids (Applicant’s Remarks, page 27, paragraph 2).
However, as described above in the rejection of claim 9 over Blanc, Blanc teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the amount of edible component in the product is greater than the amount of edible portion in the product (Blanc [0046]).
Applicant argued against the Examiner’s assertion that the product of Young “would contain all extractable components even though they were not actually extracted” by stating that claim 9 requires a previous extraction because it is added to the content of the edible component so that the component has a polysaccharides and chlorogenic acid content greater than that of the edible portion, which is not taught in Blanc.  Applicant stated that claims 7 and 11 are patentable by reason of dependency (Applicant’s Remarks, page 27, paragraphs 3-5).
However, neither the claims nor present specification provide details as to the method of extracting espresso coffee or the components that are extracted from the espresso coffee.  As such, it is unclear that at least one of polysaccharides and chlorogenic acids are supposed to be extracted from the espresso coffee as is asserted by Applicant and the statement that the edible component of Blanc “would contain all extractable components even though they were not actually extracted” sufficiently addresses this claim limitation.  Furthermore, the edible component of Blanc has a concentration of polysaccharides and chlorogenic acid that is greater than that of the edible portion as described above in the rejection of claim 9.  Since Blanc has been shown to fully teach all features of the claims 7, 9, and 11, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 22 and 24 over Young as evidenced by Fischer and Yamamoto in view of De’Nobili: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claims 22 and 24 are patentable for the same reasons as given for claim 9 and De’Nobili does not remedy the deficiencies of Young as already detailed (Applicant’s Remarks, page 28, paragraphs 2-3).
However, Young has been shown to teach all features of parent claim 9.  Therefore, De’Nobili is continued to be relied on merely for its teaching regarding the additional features of claims 22 and 24.  Since Young and De’Nobili have been shown to fully teach all features of claims 22 and 24, Applicant’s arguments are unpersuasive and the rejection of claims 22 and 24 are maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791